IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0307-09


RONALD WILSON, Appellant

v.


THE STATE OF TEXAS




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTH COURT OF APPEALS

BEXAR COUNTY



 Keasler, J., filed a dissenting opinion in which Keller, P.J., and Hervey,
J., joined.

DISSENTING OPINION

	I would hold that the court of appeals erred in addressing Wilson's claim under Penal
Code Section 37.09.  The issue under Section 37.09, as noted by the majority and then
improperly discounted, was not preserved in the trial court.  The State's failure to call the
appeals court's attention to this deficiency does not change the fact that the alleged error
under Section 37.09 was not properly preserved.  Preservation is systemic, and the San
Antonio court was obligated to address preservation, regardless of the State's failure to
complain about it. (1)  I would remand this case so that the court of appeals can address
Wilson's remaining points of error, which were not considered in its first opinion.  

DATE DELIVERED: March 3, 2010
PUBLISH
1.   See Jones v. State, 942 S.W.2d 1, 2 n.1 (Tex. Crim. App. 1997) ("Preservation of
error is a systemic requirement that a first-level appellate court should ordinarily review
on its own motion.").